Citation Nr: 0521840	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  02-01 001A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an evaluation, in excess of 20 percent, for a 
right knee disability.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1969 to 
July 1970.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in July 2003.  This matter was 
originally on appeal from a September 2000 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Indianapolis, Indiana.


FINDING OF FACT

The veteran's service-connected right knee disability is 
shown to be manifested by complaints of pain, weakness, 
fatigue, and lack of endurance; clinical findings demonstrate 
X-ray evidence of degenerative joint disease of the right 
knee joint and limited range of motion with pain; there is no 
current evidence of recurrent subluxation or lateral 
instability of the knee joint.


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 20 
percent for the service-connected right knee disability have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.71a including Diagnostic Codes 5003, 5010, 
5257, 5260, 5261 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Preliminary Matters

Pursuant to the Board's July 2003 Remand, the Appeals 
Management Center (AMC) undertook additional development of 
the case by requesting copies of treatment records as well as 
authorization forms, obtaining records identified by the 
veteran, and arranging a VA examination to determine the 
severity of the veteran's right knee disability.  Based on 
the foregoing actions, the Board finds that there has been 
compliance with the Board's July 2003 Remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim of VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  The Court 
further noted in Pelegrini that a VCAA notice as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim of VA benefits.  

In October 2004, the AMC sent a letter to the veteran 
advising him what evidence was required to substantiate his 
claim.  The letter also asked the veteran to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letter informed the veteran what evidence and 
information VA would be obtaining and what evidence the 
veteran still needed to provide.  The letter explained that 
VA was responsible for obtaining relevant records from any 
Federal agency and would make reasonable efforts to obtaining 
other relevant records not held by a Federal agency.  While 
the October 2004 notice letter did not specifically advise 
the veteran to provide any evidence in his possession that 
pertains to his claim, he was informed that if the evidence 
was not in his possession, he must give VA enough information 
about the evidence so that VA could request it from the 
person or agency who has possession of it.  The Board finds 
that the veteran was sufficiently put on notice as to the 
need for any available evidence to be received by VA and 
associated with the claims file, whether the evidence was in 
his possession, obtained by him, or obtained by VA.  

As noted above, the Pelegrini decision held, in part, that a 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, only after the rating action 
was promulgated did the AMC, in October 2004, provide notice 
to the claimant regarding what information and evidence was 
needed to substantiate his claim. 

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  While the notice provided to the veteran in 
October 2004 was not given prior to the first AOJ 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and certification of his case to the 
Board, and the content of the notice letter fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial to him.  

With respect to VA's duty to assist the veteran, the RO 
obtained the veteran's service medical records, VA treatment 
records, and private treatment records identified by the 
veteran.  Further, the veteran was afforded a VA examination 
in connection with his claim.  The veteran has not referenced 
any unobtained evidence that might aid his claim or that 
might be pertinent to the bases of the denial of his claim.  
As such, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist him 
in accordance with the VCAA would serve no useful purpose.  

II.	Increased Evaluations

The veteran is seeking an increased evaluation for his right 
knee disability.  The record indicates that service 
connection for aggravation of right knee condition as 
secondary to the service-connected disability of left knee 
condition was granted in December 1998 and a 10 percent 
disability rating was assigned effective January 30, 1998.  
In July 2000, the RO received the veteran's request for an 
increased rating for his bilateral knee condition.  In a 
September 2000 rating decision, the RO temporarily assigned 
an evaluation of 100 percent effective July 17, 2000 based on 
surgical or other treatment necessitating convalescence and 
then decreased the evaluation to 10 percent effective 
September 1, 2000.  In addition, the RO increased the 
evaluation of the veteran's left knee disability to 20 
percent.  The veteran timely filed a notice of disagreement 
with respect to the evaluation of his right knee disability, 
a statement of the case was issued, and the veteran timely 
filed a VA Form 9.  The Board notes that in January 2002, a 
Decision Review Officer Decision increased the evaluation of 
the veteran's right knee disability to 20 percent.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When, as here, the veteran is requesting a higher rating for 
an already established service-connected disability, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  But the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
Powell v. West, 13 Vet. App. 31, 35 (1999).  Thus, 
consideration of possible "staged" ratings on appeal from a 
rating that assigns an initial disability evaluation is not 
required.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

The veteran's right knee is currently evaluated as 20 percent 
disabling under the provisions of 38 C.F.R. § 4.71a, DC 5010-
5260.

Under DC 5010, arthritis due to trauma is rated as 
degenerative arthritis under DC 5003.  See 38 C.F.R. 4.71a, 
DC 5010.  Under DC 5003, degenerative arthritis in turn will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  However, when the limitation of motion of the 
specific joint or joints involved is noncompensable (zero 
percent) under the appropriate diagnostic codes, a rating of 
10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under DC 5003.  See 38 C.F.R. 4.71a, DC 
5010.

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation is warranted for X-ray 
evidence of arthritic involvement of two or more major 
joints, and a 20 percent rating is warranted when there is X-
ray evidence of arthritic involvement of two or more major 
joints with occasional incapacitating exacerbations.  38 
C.F.R. § 4.71a, DC 5003 (emphasis added).  The knee is 
considered a major joint. 38 C.F.R. § 4.45(f).

The regulations define normal range of motion for the leg as 
zero degrees of extension and 140 degrees of flexion.  See 38 
C.F.R. § 4.71, Plate I.  Limitation of flexion of the knee is 
rated in accordance with DC 5260.  This code provides that 
flexion limited to 15 degrees warrants a 30 percent rating; 
flexion limited to 30 degrees warrants a 20 percent rating; 
flexion limited to 45 degrees warrants a 10 percent rating; 
and flexion limited to 60 degrees warrants a zero percent 
(noncompensable) rating.  38 C.F.R. § 4.71a, DC 5260.

Limitation of extension of the knee is rated in accordance 
with DC 5261.  This code provides that extension limited to 
45 degrees warrants a 50 percent rating; extension limited to 
30 degrees warrants a 40 percent rating; extension limited to 
20 degrees warrants a 30 percent rating; extension limited to 
15 degrees warrants a 20 percent rating; extension limited to 
10 degrees warrants a 10 percent rating; extension limited to 
5 degrees warrants a zero percent (noncompensable) rating.  
38 C.F.R. § 4.71a, DC 5261.

The Board also points out that, in a precedent opinion, the 
VA General Counsel held that separate ratings might be 
assigned under DC 5260 and DC 5261 for disability of the same 
joint.  VAOPGCPREC 9-2004 (September 17, 2004). 

An August 2000 VA examination report noted that the veteran 
underwent arthroscopic surgery and meniscal repair of his 
right knee in 1998 and arthroscopic debridement and lateral 
retinaculum release in July 2000.  The veteran complained of 
some postoperative pain but no locking or giving way.  There 
was still some tenderness of the lateral aspect of the right 
knee, and the veteran was walking with the aid of a walking 
stick.  The examiner reported that orthopedic clinic notes 
postoperatively indicated that multiple loose bodies and 
debris in the lateral compartment of the right knee and grade 
II chondromalacia of the inner surface of the patella were 
noted.

Physical examination of the veteran's right knee revealed 
tenderness in the anterolateral aspect.  The arthroscopic 
portals appeared well healed with no evidence of infection.  
There was minimal effusion of the right knee, positive 
patellar compression and distraction.  The right knee was 
stable to both varus and valgus stress.  Lachman's and Drawer 
sign were both negative.  McMurray's was negative for both 
the medical and lateral meniscus.  There was increased pain 
on resisted knee extension.  Active range of motion for the 
right knee was zero to 110 degrees flexion.  Passive range of 
motion was zero to 130 degrees with the veteran noting a 
perception of fullness and discomfort in the last 5 degrees 
of motion.  An MRI performed in June 1999 revealed patellar 
chondromalacia of lateral compartment of the knee, small 
loose bodies, free margin, and a tear of the lateral 
meniscus.  X-rays performed in June 1999 showed 
patellofemoral chondromalacia.  The veteran was diagnosed 
with chondromalacia patellae, status post arthroscopic 
lateral retinaculum release, status post arthroscopic 
debridement, improving postoperatively and chondromalacia of 
articular cartilage right tibial plateau.  

A December 2001 VA examination report noted that the veteran 
complained of intermittent pain in the right knee that was at 
least a 5 or 6 out of 10 in severity increasing to 10 out of 
10.  Flare-ups were reportedly less frequent for the right 
knee but were precipitated by prolonged standing, walking 
particularly down hill and worsened by cold or wet weather.  
The veteran also reported difficulty getting out of chairs.  
The veteran reported that he was taking Vicodin for pain.  
The examiner noted that the veteran wore a knee brace.  There 
was no evidence of dislocation, recurrent subluxation, or any 
chronic constitutional symptoms which would suggest 
inflammatory etiology.

Physical examination of the veteran revealed no gross 
splinting or malalignment.  There was some mild obvious 
atrophy of the quadriceps.  There were well-healed previous 
surgical scars.  The veteran's gait was noted to be slow but 
steady, and he did not favor one knee over the other.  Range 
of motion with the brace off demonstrated 90 degrees active 
flexion and 110 degrees passive flexion.  The examiner noted 
full extension at 180 degrees and noted that the knee 
ligaments, including medial and collateral ligaments as well 
as anterior and posterior cruciate ligaments, were grossly 
intact.  McMurray's test was negative.  X-rays obtained in 
November 2001 were normal.  The veteran was diagnosed with 
chondromalacia patellae and history of recurrent meniscal 
tears requiring surgical intervention with chronic pain and 
functional limitation.

Private treatment records reveal that the veteran presented 
in March with complaints of intermittent dull aching pain, 
swelling in his right knee after prolonged walking, and 
stiffness with rest.  The veteran demonstrated a mild left 
antalgic gait.  There was no swelling, but he had tenderness 
over the posterior lateral corner.  Range of motion was zero 
to 120 degrees.

The veteran underwent an arthroscopy, excision of impinging 
synovitis and loose bodies in April 2002.  Preoperative and 
postoperative diagnosis was right knee degenerative joint 
disease with multiple loose bodies and associate synovitis.  

In May, June, and July 2004, the veteran presented with 
complaints of continuing knee pain and stiffness.  There was 
mild swelling and tenderness over the right medial joint 
line.  The veteran demonstrated patello-femoral crepitus.  
Range of motion was from zero to 110 in May 2004, zero to 120 
in June 2004, and zero to 110 degrees in July 2004.

A November 2004 VA examination report revealed that the 
veteran complained of daily pain which came and went 
depending on the activity.  The veteran reported that on 
increased activity, repetitive use, or during any flare-ups, 
the function of the right knee is limited not only by pain 
but also by weakness, fatigue, and lack of endurance to the 
point that he would need to sit down and rest for several 
minutes before he could start getting up again.   

Physical examination of the veteran revealed healed, non-
tender and non-painful puncture wounds about the right knee.  
The veteran demonstrated extension to zero degrees and 
flexion to 130 degrees associated with crepitation of the 
patellofemoral joint on flexing between 80 and 130 degrees.  
The patella tracked well; there was no lateral instability of 
the patella on flexion and extension of the knee.  There was 
some discomfort over the patellofemoral joint on palpation 
and on moving the knee back and forth.  The right knee was 
noted to be stable; there was no medial or lateral 
instability at zero degrees of extension or at 30 degrees of 
flexion.  Both the anterior and posterior drawer signs were 
negative.  There was some tissue thickening, but there was no 
fluid in the knee.  

The examiner noted that the veteran continued to have 
postoperative pain with increased activity, walking on uneven 
ground, or climbing stairs.  Associated with increased 
activity or flare-ups, the function of the knee was affected 
by pain, fatigue, weakness, and lack of endurance.

A review of the evidence detailed above reveals that the 
veteran's right knee flexion has ranged from 90 degrees in 
December 2001 to nearly full extension of 130 in November 
2004.  The Board observes that the degree of limitation 
demonstrated by the veteran during all VA examinations is 
well in excess of the degree of limitation needed for even a 
noncompensable rating under DC 5260.  However, given the fact 
that the veteran has limited motion resulting from arthritis 
that is not compensable under Diagnostic Code 5260 or 5261, 
the provisions of Diagnostic Code 5003 authorize the 
assignment of a 10 percent rating for the knee.  As the right 
knee disability only involves one major joint, no more than a 
10 percent rating is assignable.

However, the Decision Review Officer assigned an additional 
10 percent to compensate the veteran for functional loss due 
to weakness and fatigue evidenced by atrophy along with 
limited and painful motion.  Specifically, the veteran has 
complained of pain, fatigue, weakness and lack of endurance, 
which make everyday tasks such as walking and prolonged 
standing difficult.  Furthermore, many of these complaints, 
to include pain on motion, have been objectively confirmed 
upon medical examination.  Such symptoms would undoubtedly 
result in some functional loss in addition to that which has 
objectively been demonstrated, and which the Board must also 
consider.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 
Vet. App. 202, 206-7 (1995).  The Board, therefore, concurs 
that the objective evidence of limited right knee flexion, 
when viewed in conjunction with the veteran's consistent 
complaints of pain on use, establishes that the veteran's 
right knee disorder approximates the level of severity 
contemplated by a 20 percent rating under DC 5260.

The Board has also considered whether the veteran is entitled 
to a higher rating under the provision of other related 
codes.  In this regard, the Board observes that DC 5261 rates 
knee disability based on limitation of leg extension.  
However, as the veteran has consistently been found to 
exhibit full right knee extension on the VA examinations in 
August 2000, December 2001, and November 2004, a rating under 
this code would not result in a higher or even separate 
evaluation. See VAOPGCPREC 09-2004.

It is also noted that separate ratings may be assigned for 
arthritis with limitation of motion of a knee (Diagnostic 
Codes 5003-5010) and for instability of a knee (Diagnostic 
Code 5257). VAOPGCPREC 23-97 (July 1, 1997), published at 62 
Fed. Reg. 63,604 (1997) and VAOPGCPREC 9-98 (August 14, 
1998), published at 63 Fed. Reg. 56,704 (1998).  In reviewing 
the record, there is no objective medical evidence of 
subluxation or instability of the veteran's right knee joint.  
As noted, the August 2000 VA examiner noted the right knee 
was stable to both varus and valgus stress, Lachman's and 
Drawer signs were both negative, and McMurray's was negative 
for both the medial and lateral meniscus.  The December 2001 
examiner noted knee ligaments were grossly intact, there was 
no evidence of dislocation or recurrent subluxation, and 
McMurray's test was negative.  The November 2004 examiner 
noted no lateral instability of the patella on flexion and 
extension of the knee and that both the anterior and 
posterior drawer signs were negative.   In short, there are 
no clinical findings to show that the veteran has slight 
recurrent subluxation or lateral instability, or worse.  
Thus, a separate, compensable rating under Diagnostic Code 
5257 is not warranted.  

Furthermore, the evidence does not indicate that the veteran 
suffers from any of the following:  knee ankylosis, as 
contemplated by DC 5256; dislocated semilunar cartilage, as 
contemplated by DC 5258; removed semilunar cartilage, as 
contemplated by DC 5259; impairment of the tibia and fibula, 
as contemplated by DC 5256; or genu recurvatum, as 
contemplated by DC 5262.  Thus, rating the veteran's right 
knee disability under these codes is not warranted.

For all the foregoing reasons, the Board finds that there is 
no basis for an increased evaluation in excess of 20 percent 
for a right knee disability.  

The Board notes that there is no evidence of record that the 
veteran's right knee disability causes marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned evaluation), or necessitated any frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  The 
Board emphasizes that the percentage ratings assigned by the 
VA Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability.  38 C.F.R. § 4.1.  In the instant case, 
there is no evidentiary basis in the record for a higher 
rating on an extraschedular basis as there is no evidence 
that the veteran is unable to secure or follow a 
substantially gainful occupation solely as a result of his 
right knee disability.  Hence the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extraschedular evaluation. 

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine is not applicable, 
and the claim must be denied.  38 U.S.C.A. 5107(b) (West 
2003); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an evaluation, in excess of 20 percent, for a 
right knee disability is denied.



	                        
____________________________________________
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


